Citation Nr: 1736893	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  04-25 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for pneumonia.  

2.  Entitlement to service connection for lung damage. 

3.  Entitlement to service connection for a dermatological disability, to include growths on the neck. 

4.  Entitlement to service connection for a low back disability. 

5.  Entitlement to service connection for cervical spine disability.

6.  Entitlement to service connection for sleep apnea. 

7.  Whether new and material evidence has been received to reopen a claim for service connection for a liver disability.  

8.  Whether new and material evidence has been received to reopen a claim for service connection for a heart disability, to include hypertension. 

9.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.  

10. Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.  

11. Entitlement to an evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity.

12. Entitlement to a compensable evaluation for hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his witnesses


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to March 1970, including service in the demilitarized zone (DMZ) in Korea.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision and a July 2012 rating decision of the Oakland, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran provided testimony at a Board hearing for the issues of entitlement to service connection for the residuals of pneumonia, lung damage, and a dermatological disability to include skin growths of the neck (issues 1 through 3) before the undersigned Veterans Law Judge in October 2009.  A transcript of the hearing is associated with the claims file.  

In May 2010, the Board denied the Veteran's claim of service connection for residuals of a bilateral leg injury and remanded the remaining claims for further development.  

In a May 2011 rating decision, the RO granted the Veteran's additional claim of service connection for post-traumatic stress disorder (PTSD) with a total (100 percent) disability evaluation, effective July 6, 2004, which is the date of the original claim.  That award constitutes a complete grant of benefits sought with respect to this issue, and thus that matter is no longer before the Board for consideration.  

When this appeal was returned in October 2011, the Board denied entitlement to service connection for the residuals of a head injury.  The claims for service connection for pneumonia, lung damage, and a dermatological disorder to include growths on the neck were remanded for further development.  These matters have again been returned to the Board for further review.  

Following the October 2011 remand, the Veteran was issued a statement of the case that addressed claims of entitlement to service connection for a low back disability, a cervical spine disability, sleep apnea, whether new and material evidence has been received to reopen claims for service connection for a liver disability and for a heart disability, to include hypertension, and entitlement to increased ratings for diabetes mellitus, type II, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and hearing loss (issues 4 through 12) in February 2015.  He submitted a timely substantive appeal in February 2015, and requested a videoconference hearing for these issues.  Issues 4 through 12 were then certified to the Board in April 2015.  

In the July 2017 informal hearing presentation, the Veteran's representative notes that the Veteran requested a videoconference hearing before the Board in the February 2015 substantive appeal.  He requests that the Board remand this appeal so that a hearing can be scheduled.  Similarly, a February 2015 Statement of the Accredited Representative in Appealed Case also notes that the Veteran requested a hearing, although this was said to be for issues 1 through 3.  

The July 2017 statement did not list the issues on appeal or otherwise specify which issues were included in the hearing request, and it appears likely that the February 2015 statement that noted the hearing request was mistaken as to the issues covered by the Veteran's February 2015 VA Form 9.  As noted, that substantive appeal corresponded only to issues 4 through 12, and there is no indication the Veteran intended to include issues 1 through 3 in his hearing request.  However, to the extent that the statements from his representative can be interpreted as requests for a new hearing on issues 1 through 3, the Board notes that the Veteran has already offered testimony on these matters at the October 2009 hearing.  A review of the transcript indicates the undersigned explained the issues under appeal and the evidence that would be helpful in substantiating them.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There are no alleged deficiencies with regard to this hearing.  The Veteran has had the opportunity to supplement the record with additional evidence and written statements, and he has done so.  Partly as a result of the Veteran's testimony, the Board has remanded these issues twice in order to obtain additional evidence.  Moreover, this case has never been before the United States Court of Appeals for Veterans Claims (Court).  Accordingly, as the Veteran has not shown a compelling reason for another hearing to be held, and because he has had ample opportunity to submit evidence in regard to this claim, the Board finds that another hearing for issues 1 through 3 during this stage of his appeal is not warranted.  See 38 U.S.C.A. § 7107 (b) (West 2014); 38 C.F.R. § 20.700 (a) (2016); see also Cook v. Snyder, 28 Vet. App. 330 (2017). 

However, in consideration of the Veteran's request, the issues of entitlement to service connection for a low back disability, a cervical spine disability, sleep apnea, whether new and material evidence has been received to reopen claims for service connection for a liver disability and for a heart disability, to include hypertension, and entitlement to increased ratings for diabetes mellitus, type II, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides such as Agent Orange during active service in Korea.  

2.  The service treatment records are negative for evidence of pneumonia or any other illness or disability of the lungs; the Veteran's currently diagnosed asthma was first diagnosed decades after discharge from service and has not been related to active service to include herbicide exposure; the Veteran does not have a current diagnosis of a residual disability due to pneumonia or of lung damage.  

3.  The service treatment records are negative for evidence of a skin disability; the Veteran's only currently diagnosed disability of acroderm is a benign condition that is not shown to be related to service, to include herbicide exposure. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for pneumonia have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. § 3.303(e) (2016). 

2.  The criteria for entitlement to service connection for lung damage have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6)(iv), 3.309(e) (2016). 

3.  The criteria for entitlement to service connection for a dermatological disability, to include growths on the neck, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6)(iv), 3.309(e) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In this case, the Veteran was provided with complete VCAA notification in letters dated April 2004 and February 2008.  Although this notice was provided to the Veteran prior to the initial adjudication of his claims, this has not resulted in any prejudice to these claims, as they have been readjudicated since the receipt of the notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records have been obtained.  This includes the records from Fort Dix, New Jersey that were requested in the October 2011 remand.  His VA treatment records have been obtained.  The Veteran has been afforded VA examinations of his claimed disabilities, and the examiner has provided medical opinions that consider the Veteran's contentions and address the etiology of these disabilities.  He has not identified any pertinent private medical records, and he provided pertinent testimony at the October 2009 hearing.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he was hospitalized for pneumonia at Fort Dix, New Jersey.  He believes that this illness will occasional return, and that it has resulted in permanent disability.  In addition, the Veteran contends that he has lung damage and a dermatological disorder he describes as growths on his neck due to exposure to herbicides such as Agent Orange while stationed at the Demilitarized Zone (DMZ) in Korea.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's claim does not include any of the listed diseases.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran contends that two of his disabilities may be the result of exposure to herbicides such as Agent Orange.  His service personnel records indicate that he served in Korea from May 1969 to March 1970.  He served as a Forward Observer in Company A, 1st Battalion, 38th Infantry, 2nd Infantry Division.  

A Veteran who served between April 1, 1968 and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iv).  The Department of Defense has determined that the units that were exposed include the Veteran's 1st Battalion, 38th Infantry.  M21-1, Part IV, Subpart ii. 1.H.4.b.  Therefore, the Veteran's exposure to herbicides is presumed.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service-connected even though there is no record of such disease during service; chloracne or other acneform disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" includes adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of the tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  38 C.F.R. § 3.309(e).

The diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United States Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Pneumonia/Lung Damage

The Veteran's service treatment records include a January 1968 Report of Medical History completed prior to entering active service.  He answered "yes" to a history of shortness of breath, and pain or pressure in chest.  The physician's summary included shortness of breath, and pleura in chest, not disqualifying.  However, the January 1968 Report of Medical Examination indicates that the lungs and chest were normal.  The chest x-ray was also negative.  No pulmonary disability was included in the summary of defects.  12/16/2014 VBMS, STR - Medical, pp. 2-5.  Therefore, the Veteran is considered to have been sound upon entering active service.  38 U.S.C.A. § 1111.  

The hospital records from US Walson Army Hospital at Fort Dix, New Jersey have been obtained for 1968.  These records are negative for reports, treatment, or diagnosis of pneumonia.  They do show that the Veteran was admitted for streptococci pharyngitis in July 1968.  The discharge records state that this illness was treated and cured, and the Veteran was returned to duty.  The report of a July 1968 chest X-ray states that there were no significant abnormalities.  12/1/2011 VBMS, STR - Medical, pp. 4, 11.  

The remainder of the Veteran's service treatment records are negative for pneumonia or for any other disease or disability of the lungs.  

The Veteran's February 1970 discharge examination shows that the lungs and chest were normal.  His chest x-ray was negative.  Neither pneumonia nor any other disability of the lungs was included in the summary of defects.  On a January 1970 Report of Medical History, the Veteran denied having a history of shortness of breath or pain or pressure in the chest, and there was no mention of pneumonia or a lung disability in the physician's summary.  12/16/2014 VBMS, STR - Medical, pp. 11, 19.  

The post service medical records show that the Veteran sought VA treatment in July 1999, at which time he believed that he had pneumonia.  A chest x-ray was normal and pneumonia was not diagnosed.  7/31/2006 VBMS, Medical Treatment Record - Government Facility, pp. 10, 43.  

An April 2003 VA chest x-ray found that the lungs were clear.  The impression was no abnormality.  7/31/2006 VBMS, Medical Treatment Record - Government Facility, p. 43.  

In January 2004 the Veteran reported that he had experienced hard time breathing for many years, and that this occurs whenever he lies down.  After examination, the assessment was shortness of breath of an unclear etiology.  Sleep apnea was a possible contributing factor, and an asthmatic component was also a possibility.  3/24/2004 VBMS, Medical Treatment Record - Government Facility, p. 11.  

At a February 2004 VA general medical examination, the Veteran related that he had pneumonia during service.  He had never had asthma or tuberculosis and he had no known pulmonary disorders.  Following the physical examination, there was no lung disability included in the final diagnoses.  3/9/3009 VBMS, Medical Treatment Record - Government Facility, p. 6.  

The Veteran complained of chest pain in June 2004.  The etiology was unclear, but it was thought it might be due to gastroesophageal reflux.  7/31/2006 VBMS, Medical Treatment Record - Government Facility, p. 55.  A June 2004 chest x-ray found that the lungs were hyperinflated compatible with obstructive airways disease.  The lungs were otherwise clear.  7/31/2006 VBMS, Medical Treatment Record - Government Facility, p. 40.  

December 2005 VA records reflect complaints of a cough for one month.  There was no fever or shortness of breath.  The assessment was bronchitis, and chronic obstructive pulmonary disease change on chest x-ray.  7/31/2006 VBMS, Medical Treatment Record - Government Facility, p. 57. 

The Veteran was afforded a VA Agent Orange examination in February 2006.  He did not report a history of a lung disability, although he did report a history of rhinitis with a stuffy nose.  On examination, the Veteran did not have a chronic cough or dyspnea.  There were no abnormalities on the pulmonary examination.  A chest x-ray showed no active infiltrates seen in the lungs.  The impression was a negative examination and no change since the June 2004 study.  The assessments did not include any disability of the lungs.  11/7/2016 VBMS, Capri, p. 242.  

A September 2006 VA treatment note includes shortness of breath as an assessment.  The Veteran was said to have a chest x-ray consistent with hyperinflation, but no history of smoking.  4/8/2006 VBMS, Medical Treatment Record - Government Facility, p. 8.  

The Veteran was afforded pulmonary function testing in October 2006.  An addendum notes mild restriction, and no airflow obstruction.  It was further noted that the Veteran's high body mass index could cause dyspnea.  11/7/2016 VBMS, Capri, p. 231.  

The Veteran complained of chest pain in January 2008.  On examination, his lungs were symmetric with normal expansion, and there were bilateral breath sounds in all fields.  The chest x-ray was reviewed and reported as unchanged.  2/7/2008 VBMS, Medical Treatment Record - Government Facility, p. 6. 

A December 2008 VA chest x-ray resulted in an impression of slightly low lung volumes, with no evidence of pneumonia.  A 6 millimeter nodular opacity that could represent a nipple was shown, but a pulmonary nodule could not be excluded.  However, a follow up chest x-ray conducted the following day with the use of a nipple marker determined that the density had represented normal vasculature.  There was no evidence of a lung nodule.  The conclusion was a minor abnormality.  6/30/2010 VBMS, VA 21-0781, Statement in Support of Claim for PTSD, pp. 31-32.  

The Veteran was diagnosed with severe sleep apnea in May 2009.  VBMS, Medical Treatment Record - Government Facility, p. 1.  

A May 2011 private CT scan of the Veteran's chest resulted in the impression of clear lungs, without evidence of lung disease, except for the incidental finding of a 5 millimeter benign calcified granuloma in the left lower lobe.  6/30/2011 VBMS, Medical Treatment Record - Non-Government Facility, p. 16.  

The Veteran was afforded a VA examination for respiratory conditions in December 2011.  The claims file was reviewed by the examiner.  When asked if the Veteran now had or had ever been diagnosed with a respiratory condition, the examiner stated that the only diagnosis was asthma, which had been diagnosed in 2009.  The Veteran's contention that he had been treated for pneumonia for a week at Fort Dix was noted.  His asthma had improved with the use of inhalers.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the in-service injury, event, or illness.  The examiner noted that there was no evidence of pneumonia in service in the record.  The Veteran had claimed breathing difficulties for many years.  There were several episodes of bronchitis treated in the VA medical system but no residual of pneumonia or scarring was ever noted.  Hyperinflation on a chest x-ray was suggested but later films did not show this was the case.  The Veteran and his spouse reported that asthma had been diagnosed in 2009, and it was greatly improved with the use of appropriate medication.  The examiner concluded that there was no evidence that the Veteran's claimed illness at Fort Dix or exposure to any noxious fumes in service are in any way related to his current diagnosis of asthma.  12/9/2011 VBMS, VA Examination, pp. 6, 26.  

An April 2015 VA chest x-ray noted a small right lower lobe granuloma, which was stable.  The lungs were clear, and no pleural effusion or pneumothorax was seen.  The impression was no acute abnormality.  10/19/2015 VBMS, Capri, p. 102.  

In consideration of the above, the Board concludes that the evidence does not support entitlement to service connection for either the residuals of pneumonia or lung damage.  

As noted, the Veteran's exposure to herbicides like Agent Orange has been conceded.  However, the only respiratory disability that has been diagnosed during the appeal period is asthma.  Asthma is not among the disabilities presumed to be the result of herbicide exposure.  Therefore, service connection for asthma cannot be presumed.  38 C.F.R. § 3.309(e).  

The Veteran's service treatment records are negative for complaints or treatment concerning asthma.  The post service medical records include a January 2004 note that the Veteran's complaints of shortness of breath might have an asthmatic component.  However, asthma was not diagnosed until 2009.  The December 2011 VA examiner opined that asthma was not related to service, to include exposure to noxious fumes in service.  As there is no competent medical evidence to relate the Veteran's asthma to service, service connection for this disability is precluded. 

The service treatment records are also negative for treatment of pneumonia.  They do show that he was treated for pharyngitis at Fort Dix in July 1968, which is during the same period in which he claims to have been seen for pneumonia.  These records note that the pharyngitis was cured.  The Veteran's discharge examination showed that his lungs and chest x-ray were normal.  

The post service medical records are also completely negative for a current disability that has been related to pneumonia.  The records show that the Veteran has sometimes sought VA treatment in the belief that he had pneumonia.  However, pneumonia was not diagnosed on any of these occasions.  This calls into question the credibility of the Veteran's claim to have been treated for pneumonia during service.   Given the diagnosis of pharyngitis in service during the time he claimed to have pneumonia and the complete absence of pneumonia on the occasions he believed he had this illness, the symptoms that the Veteran attributes to pneumonia are apparently the result of something else.  VA chest x-rays in July 1999 and December 2008 that were conducted specifically to rule out pneumonia following the Veteran's complaints showed no evidence of this illness.  The December 2011 VA examiner found that the Veteran did not have any current residuals of pneumonia.  The service treatment records state that the pharyngitis was cured.  Given the complete absence of a current diagnosis of pneumonia or any residual disability attributable to pneumonia or even pharyngitis, service connection is precluded.  Degmetich v. Brown, 104 F.3d 1328.  
 
Finally, the Board finds that there is no evidence that the Veteran has lung damage due to herbicide exposure or any other etiology.  The December 2011 VA examiner notes that hyperinflation was suspected after one chest x-ray, but this indication of a possible chronic obstructive pulmonary disease was not shown on the subsequent studies.  A granuloma was first identified on the private CT scan in May 2011, but this was characterized as benign and incidental, and the study was considered normal.  Similarly, the April 2015 VA x-ray that again noted a granuloma also concluded that the Veteran did not have an acute abnormality.  
The Board concludes that the Veteran does not have a current diagnosis of lung damage, and even if the granuloma or hyperinflation could be so considered, these changes were not shown during service, to include the chest x-ray at discharge, were first identified decades after discharge, and have not been related to service by competent medical opinion.  

The Veteran's sincere belief that he has a current lung disability due to either pneumonia or herbicide exposure has been considered.  However, the Veteran is not competent to provide evidence in a matter involving complex medical questions, as is the case here with current diagnoses and etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In sum, the Board concludes that there is no basis for service connection for lung damage.  

Dermatological Disability; Neck Growths

The Veteran contends that he has a dermatological disability, which is manifested by growths on his neck.  He attributes this to herbicide exposure during service.  

The Veteran's service treatment records are negative for complaints or treatment regarding a skin disability, including a disability of the neck.  He answered "no" to a history of skin diseases on the January 1970 Report of Medical History he completed prior to discharge.  The February 1970 Report of Medical Examination also states that the skin was normal.  12/16/2014 VBMS, STR - Medical, pp. 11, 19.  

The post service medical records are also negative for complaints or diagnoses of a skin disability, including one manifested by growths of the neck. 

A February 2004 VA general medical examination notes a few skin tags on the neck, but no other skin disability was identified.  2/27/2004 VBMS, VA Examination, p. 4.  

The February 2006 VA Agent Orange examination states that the Veteran did not have any pruritus or skin eruption.  11/7/2016 VBMS, Capri, p. 244. 

The Veteran was provided a December 2011 VA examination of his skin.  The claims file was reviewed.  When asked if the Veteran currently had or had ever had a diagnosis of a skin condition, the examiner reported that the only diagnosis was of acroderm, which was diagnosed in 2007.  There was no scarring or disfigurement of the face or neck.  The only findings related to the diagnosis were two tiny skin tags, each measuring three millimeters.  The examiner opined that the presence of isolated acroderms, which were currently the Veteran's only skin condition, were not related to events, conditions, or occurrences in military service.  The condition was entirely benign, asymptomatic, and unrelated to herbicide exposure.  12/9/2011 VBMS, VA examination, pp. 2, 17.  

The Board finds that entitlement to service connection for a dermatological disability, to include growths on the neck, is not warranted.  

The Veteran has never had and does not now have a diagnosis of any skin disability that has been associated with herbicide exposure.  Service connection cannot be presumed on that basis.  38 C.F.R. § 3.309(e).  

In fact, there is no evidence that the Veteran currently has a skin disability.  He denied a skin disability upon leaving service, and he did not have relevant findings at his discharge examination.  The only current diagnosis is of acroderm, manifested by two small skin tags, which the December 2011 VA examiner opines is benign, asymptomatic, and unrelated to herbicide exposure.  The Veteran did not have a skin disability during service, and he does not have a current diagnosis of a skin condition that can be considered a disability.  Even if the currently diagnosed acroderm was considered a disability, there is no competent medical evidence to relate it to active service, including herbicide exposure in service.  The criteria for service connection for a dermatological disability, to include growths on the neck, have not been met.  


ORDER

Entitlement to service connection for pneumonia is denied. 

Entitlement to service connection for lung damage is denied. 

Entitlement to service connection for a dermatological disability, to include growths on the neck is denied. 


REMAND

As previously noted, the Veteran requested a videoconference hearing for the issues of entitlement to service connection for a low back disability, a cervical spine disability, sleep apnea, whether new and material evidence has been received to reopen claims of service connection for a liver disability and for a heart disability, to include hypertension, and entitlement to increased ratings for diabetes mellitus, type II, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and hearing loss in the February 2015 VA Form 9 for these issues.  The Veteran's representatives have noted this request and ask that he be scheduled for the hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at the RO for the issues of entitlement to service connection for a low back disability, a cervical spine disability, sleep apnea; whether new and material evidence has been received to reopen claims for service connection for a liver disability and for a heart disability, to include hypertension; and entitlement to increased ratings for diabetes mellitus, type II, peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and hearing loss.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


